J-S38026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 VINCENT ANTONELLO CLARK              :
                                      :
                   Appellant          :   No. 2006 MDA 2019

     Appeal from the Judgment of Sentence Entered October 25, 2019
  In the Court of Common Pleas of Wyoming County Criminal Division at
                    No(s): CP-66-CR-0000490-2009

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 VINCENT ANTONELLO CLARK              :
                                      :
                   Appellant          :   No. 2007 MDA 2019

     Appeal from the Judgment of Sentence Entered October 25, 2019
  In the Court of Common Pleas of Wyoming County Criminal Division at
                    No(s): CP-66-CR-0000491-2009

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 VINCENT ANTONELLO CLARK              :
                                      :
                   Appellant          :   No. 2008 MDA 2019

     Appeal from the Judgment of Sentence Entered October 25, 2019
  In the Court of Common Pleas of Wyoming County Criminal Division at
                    No(s): CP-66-CR-0000492-2009
J-S38026-20


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                    FILED: NOVEMBER 6, 2020

        Vincent Antonello Clark appeals from the judgment of sentence imposed

following his third resentencing at which the court imposed an aggregate

prison term of 600 to 1,200 months. On appeal, Clark claims that the trial

court abused its discretion by imposing a manifestly excessive sentence after

failing to consider mitigating factors and focusing solely on the gravity of the

offense. We affirm.

        Clark was convicted of three counts each of rape of a child, involuntary

deviate sexual intercourse (“IDSI”) with a child, aggravated indecent assault

of a child, statutory sexual assault, indecent assault, corruption of minors, and

incest,1 for the repeated sexual assault of his three children. All of them were

under the age of eight when the assaults occurred. He was also convicted of

rape of a child and other offenses related to his sexual assaults of two minor

nieces, who were under the age of eleven at the time.

        The trial court structured the original sentence as follows. It imposed

mandatory minimum terms of 120 to 240 months of imprisonment on each of

the five counts of rape of a child, which sentences were imposed

consecutively. The court imposed concurrent sentences on the remaining

convictions. This Court affirmed the judgment of sentence on direct appeal.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 See 18 Pa.C.S.A. §§ 3121(c), 3123(b), 3125(b), 3122.1, 3126(a)(7),
6301(a)(1), and 4302, respectively.

                                           -2-
J-S38026-20



      Clark filed a PCRA petition, and on August 28, 2017, the PCRA court

granted relief in part based on Alleyne v. United States, 750 U.S. 99 (2013),

and granted a new sentencing hearing. The trial court resentenced Clark on

January 4, 2018, to an aggregate term of 600 to 1,200 months’ imprisonment.

After noting the serious nature of the offenses the court imposed five

consecutive terms of 120 to 240 months’ imprisonment for each count of rape

of a child, sentences that fell within the standard range of the guidelines. The

court imposed concurrent sentences on the remaining convictions.

      After his post-sentence motion was denied, Clark appealed to this Court

claiming that the trial court abused its discretion and imposed a manifestly

excessive sentence. He argued that the court abused its discretion by not

considering the pre-sentence investigation report (“PSI”), which had not been

updated, and by refusing to consider evidence of his rehabilitative needs,

shown by his good behavior while in prison. This Court found that the court

did not abuse its discretion concerning the PSI, since Clark had testified about

his progress in prison since the issuance of the PSI. See Commonwealth v.

Clark, No. 343, 344, 345 MDA 2018, unpublished memorandum at *9

(Pa.Super. filed June 10, 2019). However, this Court found merit to Clark’s

second argument, which challenged the court’s consideration of mitigating

factors, and again we vacated and remanded for resentencing.

      [O]ur review of the record reveals Clark correctly asserts the trial
      court did not consider his rehabilitative needs, and specifically his
      progress while incarcerated, before imposing sentence. Although,
      as noted above, Clark testified regarding his accomplishments
      during his time in prison, the trial court made it clear in its opinion

                                       -3-
J-S38026-20


      that it did not consider that information before imposing sentence.
      The court opined:

            At the time of resentencing [Clark] testified to what
            he has accomplished during incarceration. Defen[se]
            Counsel believes these are mitigating factors which
            this [c]ourt should have taken into consideration.
            However, resentencing is not an opportunity for this
            [c]ourt to look at mitigating factors that were not
            before this [c]ourt at the time of original sentencing.
            [Clark’s] sentencing was based on the extreme nature
            of the crimes and the number of children family
            member victims and not the treatment nor progress
            [Clark] may have completed while incarcerated.

                                  *      *   *

            Therefore, because we agree the trial court abused its
      discretion in refusing to consider Clark’s progress in prison since
      his last sentencing hearing, we are constrained to vacate the
      judgment of sentence and remand for resentencing. At the
      resentencing hearing, the trial court should consider any
      mitigating evidence Clark presents, with a particular focus on the
      sentencing factors set forth in 42 Pa.C.S.[A.] § 9721(b).

Clark, No. 343, 344, 345 MDA 2018, at *9-11 (quoting Trial Ct. Op., 4/06/18,

at 12) (some alterations in original).

      On remand, the trial court conducted a resentencing hearing during

which it heard extensive testimony concerning Clark’s progress in prison:

      At resentencing, [Clark] provided testimony of his undertakings
      while incarcerated including, but not limited to, his employment,
      his continued undertakings toward achieving his GED, his
      completion of a course entitled Pathway to Success, and the fact
      that he had not been in trouble or written up while incarcerated
      and because of that conduct, was moved to a lower security
      facility.

Trial Ct. Op., 01/03/20, at 3.




                                      -4-
J-S38026-20



      The court then sentenced Clark to an aggregate term of 600 to 1,200

months of incarceration. Clark filed a timely motion for reconsideration, which

the trial court denied. This timely appeal followed.

      Clark raises one issue on appeal: “Did the trial court abuse its discretion

or err as a matter of law when it failed to consider [Clark’s] background, was

improperly persuaded solely by the egregiousness of the crimes to which

[Clark] was convicted, and, singularly and in the aggregate, imposed a

manifestly excessive sentence?” Clark’s Br, at 3.

      Clark’s claim implicates the discretionary aspects of his sentence. Such

a challenge is not appealable as of right.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa.Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must invoke
      this Court’s jurisdiction by satisfying a four-part test:

            [W]e conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal,
            see Pa.R.A.P. 902 and 903; (2) whether the issue was
            properly preserved at sentencing or in a motion to
            reconsider and modify sentence, see Pa.R.Crim.P.
            [720]; (3) whether appellant’s brief has a fatal defect,
            Pa.R.A.P. 2119(f); and (4) whether there is a
            substantial question that the sentence appealed from
            is not appropriate under the Sentencing Code, 42
            Pa.C.S.A. § 9781(b).

      Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006),
      (internal citations omitted).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.Super. 2010) (some

citation formatting provided).




                                      -5-
J-S38026-20



      Here, Clark preserved his issue in a timely post-sentence motion for

modification of sentence, and then filed a timely notice of appeal. His appellate

brief includes a statement of reasons relied upon for appeal pursuant to

Pa.R.A.P. 2119(f). See Clark’s Br. at 17-20. Therefore, we must determine

whether he has raised a substantial question justifying our review.

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Moury, 992 A.2d at 170 (citations and quotation marks omitted)

      Clark’s Rule 2119(f) statement contends that the trial court abused its

discretion and imposed a manifestly excessive sentence when it failed to

consider his personal characteristics and rehabilitative needs, and instead

focused on the seriousness and egregiousness of his crime. See Clark’s Br. at

19.

      This Court has held that an excessive sentence claim, together with an

assertion that the court failed to consider mitigating factors, such as the

appellant’s rehabilitative needs, presents a substantial question. See

Commonwealth v. Caldwell, 117 A.3d 763, 769-70 (Pa.Super. 2015) (en

banc). We have also found a substantial question where an appellant claims

the trial court focused solely on the seriousness of the offense and failed to

consider all relevant factors. See Commonwealth v. Bricker, 41 A.3d 872,

875 (Pa.Super. 2012).


                                      -6-
J-S38026-20



      Therefore, we conclude that Clark has raised a substantial question.

Accordingly, we turn to our standard of review.

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Lekka, 210 A.3d 343, 350 (Pa.Super. 2019) (citation

omitted).

      “When imposing a sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant.” Commonwealth v. Griffin, 804 A.2d 1, 10
      (Pa.Super. 2002). “In particular, the court should refer to the
      defendant’s prior criminal record, his age, personal characteristics
      and his potential for rehabilitation.” Id. Where the sentencing
      court had the benefit of a presentence investigation report (“PSI”),
      we can assume the sentencing court “was aware of relevant
      information regarding the defendant’s character and weighed
      those considerations along with mitigating statutory factors.”
      Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988). Further,
      where a sentence is within the standard range of the guidelines,
      Pennsylvania law views the sentence as appropriate under the
      Sentencing Code. See Commonwealth v. Cruz-Centeno, 668
      A.2d 536 (Pa.Super. 1995), (stating combination of PSI and
      standard range sentence, absent more, cannot be considered
      excessive or unreasonable).

Moury, 992 A.2d at 171 (some citation formatting provided, some citations

omitted).

      Clark argues that the trial court failed to consider his personal

characteristics such as not having a prior record, maintaining employment

prior to his arrest, his age, and his potential for rehabilitation. He also notes


                                      -7-
J-S38026-20



the educational courses that he has taken while incarcerated and the fact that

he has maintained employment in the prison kitchen. Clark contends that the

trial court abused its discretion by failing to consider these factors because,

aside from a passing reference, it did not mention them at resentencing.

Finally, Clark claims that the “trial court did not appropriately consider [the

above] facts and factors, rather the trial court unequivocally considered the

egregiousness of the offense, which was already factored into the sentencing

guidelines.” Clark’s Br. at 27.

      In the instant case, the court imposed sentence after an extensive

hearing concerning Clark’s personal characteristics, his participation in prison

programs, his good behavior in prison, and his potential for rehabilitation.

After imposing sentence, the court set forth its reasons for the sentence:

      With respect to reasons for sentence, for all sentences imposed
      just by this Court, the Court notes the following: the Court
      commends [Clark] for his progress while being incarcerated.
      However, the Court cannot overlook the gravity of the offenses by
      [Clark]. [Clark] violated the trust of a parent and child. The Court
      notes that all sentencing today is within the standard range
      guidelines. We’ll note that there were three victims in this matter.
      One victim was a step-niece, one victim was [Clark’s] own
      daughter, and one victim was [Clark’s] own son. The Court notes
      the extreme nature of the crimes with respect to sentencing. The
      Court also has imposed sentence for the protection of the victims.
      The Court notes the reason for sentence is that Mr. Clark raped
      and sexually assaulted minor children over a continuous period of
      time. The Court notes that this sentence imposed meets safety
      requirements for the community and safety and protection for the
      victims in this matter.

N.T. Sentencing, 10/25/19, at 58-59.




                                     -8-
J-S38026-20



      The trial court did not refuse to consider Clark’s conduct since the prior

sentencing hearing, but rather heard testimony of Clark’s performance in

prison, and commended him for his accomplishments. However, weighing this

information against the other relevant sentencing factors, the trial court

concluded that a lengthy prison sentence was appropriate. The court

concluded that Clark’s “new evidence pales in significance when compared

with other aspects of his case including the gravity of his offenses.” See

Commonwealth v. Losch, 535 A.2d 115, 123 (Pa.Super. 1987).

      Upon review, we conclude that the trial court did not abuse its discretion

when it imposed its sentence. The court had the benefit of a PSI, heard

additional testimony about Clark, and weighed the sentencing factors

appropriately, in settling on an appropriate sentence. Accordingly, we

conclude that the trial court did not abuse its discretion, and we affirm Clark’s

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/06/2020




                                      -9-